Citation Nr: 1141507	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  03-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to October 1978, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court granted a Joint Motion for Remand, vacated the October 2006 decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  In June 2008, the Board remanded the matter for further development.  In May 2009, the Board denied the Veteran's claim.  The Veteran subsequently appealed to the Court.  In a February 2010 Order, the Court granted a Joint Motion for Remand, vacated the May 2009 decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In October 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence.  

FINDING OF FACT

A lumbar spine disability was caused by injuries in service.  

CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303.  








Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran has a current diagnosis of a lumbar spine disability.  On VA examination in August 2008, the diagnoses were severe L4-L5 osteoarthritis and degenerative disc disease.  



The service treatment records contain no complaint, symptoms, diagnosis or treatment of a low back disability.

The Veteran contends, however, that he sustained two low back injuries in service.  First, he states that in 1971 he fell from a gun mount in Vietnam.  Second, he reports that in October 1974 he fell between railroad cars in Germany.  

The Veteran's DD Form 214 lists a military occupational specialty (MOS) of cannon crewman and confirms his presence in Vietnam.  Moreover, an October 1974 service treatment record indicates the Veteran pulled a muscle in his right shoulder and neck.  The Veteran is competent to describe an injury and his statements are credible. 

Regarding a nexus between the Veteran's current diagnosis and the in-service injuries, the evidence consists of VA and non-VA medical opinions.  A September 2004 VA examiner expressed the opinion that there was no relationship between the Veteran's current disability and service.  The examiner, however, did not provide an explanation for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

In April 2006, a VA examiner also concluded that the lumbar spine disability was not related to military service because of the nature of the treatment received after service.  As described in the December 2007 Joint Motion, the opinion was inadequate because it did not consider the in-service injuries.  Therefore, this opinion will not be further considered.  





On VA examination in August 2008, an orthopedic surgeon expressed the opinion that there was no relationship between the Veteran's current lumbar spine disabilities and his in-service injuries.  The examiner reviewed the claims file and found that the Veteran used his back a lot in service; however, there was no medical evidence to support the connection between the in-service activity and his present back problem. 

The Veteran also submitted statements from a non-VA physician.  In November 2006 , the physician stated that the Veteran's lumbar spine problems stemmed from prior hard physical work activity or repetitive trauma that the Veteran was exposed to in service, therefore, being considered as a determining factor for the development of his current condition.  In a March 2008 opinion, the physician provided that the Veteran's lumbar spine problems developed chronically due to an overload or repetitive traumas, conditions to which the Veteran was exposed to during his time in the military service.  

In the VHA opinion provided by an orthopedic surgeon, the Veteran was found to have a current disability and the in-service injuries were considered.  The surgeon concluded that it was more likely than not that the lumbar stenosis at L4-L5 due to disc disease and hypertrophic facets was consistent with the Veteran's duties as a cannon crewman and the types of injuries in 1971 and 1974 as described by the Veteran.  The surgeon considered and agreed with the logic of the previous VA opinion, however, the previous VA physician failed to consider the in-service injuries.  The surgeon noted that no lumbar disability was evident at discharge and the Veteran worked for several years after service, but there was symptomatic back pain that was treated with self medication and activity modification.  The Veteran had approximately 10 years of active duty and left service to pursue another career.  The Veteran reported that the physical demands on his back were a consideration in the decision to leave service and the surgeon found no reason to doubt the statements of an honorably discharge combat Veteran.  




The surgeon noted that the Veteran worked for several years after discharge and presented with stenosis from disc degeneration and facet hypertrophy at L4-L5 at the age of 42 that required surgery.  Based on the surgeon's training, review of literature and textbooks on spinal surgery as well as experience, the surgeon concluded that degenerative spondylolisthesis was more common in women over the age of 65 and rarely seen in those under 50.  

Considering that the Veteran presented at age 42 with the degree of disease requiring surgery, the surgeon believed that there was an earlier inciting factor.  The surgeon stated that it is entirely possible that the repetitive motion of lifting heavy artillery shells and twisting of the lumbar spine could have overloaded the facets and accelerated deterioration, explaining why the Veteran presented at an earlier age than expected.  The surgeon noted that this was consistent with the Veteran's service as a cannon crewman.  

Based on the foregoing, the Board finds that service connected is warranted.  The August 2008 VA opinion is against the Veteran's claim, while the non-VA opinions and the VHA opinion are in favor of the Veteran's claim.  The VHA opinion is the most probative evidence as it considered the in-service injuries and provided a detailed rationale for the conclusion.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008) (Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts).  Therefore, in balancing the medical opinions for and against the claim, the Board finds that the opinion of the VHA examiner outweighs the other medical opinions.  









As such, the Board finds that the elements of service connection for a lumbar spine disability, that is, an injury in service, a current disability, and evidence of a nexus between the in-service occurrence and the current disability, have been established.  


ORDER

Service connection for a lumbar spine disability is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


